Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/6/2022, with respect to the previous objection to claim 14 has been fully considered and are persuasive.  Applicant has amended claim 14 to obviate the issue.  The previous objection to claim 14 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 4/6/2022, with respect to the previous 112(b) rejections of claims 1 & 14 have been fully considered and are persuasive.  Applicant has amended claims 1 & 14 to obviate the issues.  The previous 112(b) rejections of claims 1 & 14 have been withdrawn. 

Examiner’s Comment
To address some of the 112 issues pertaining to the inlet nozzle(s) and distribution channels, Examiner considers claim 1 should more clearly introduce the cleaning fluid/drying fluid inlet nozzles and distribution channels (e.g. “comprising a cleaning fluid inlet nozzle and a drying fluid inlet nozzle”, “comprising a cleaning fluid distribution channel and a drying fluid distribution channel”, or alternative phrasing).  The current phrasing makes it ambiguous regarding whether the inlet nozzles are being assigned, and dependent claims 4, 8-9 also appear to reintroduce the same structural elements.  

Specification
The substitute specification filed 4/6/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the substitute specification appears to change how the conveying units are defined due to the replacement of “consists” with “is made up”.  Examiner consider further argument.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6-14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites “a first inlet nozzle…a second inlet nozzle”, but claim 1 makes it ambiguous as to whether the inlet nozzles are already claimed (see 112(b) rejection). Additionally, claim 1 clearly recites a cleaning fluid inlet nozzle in the last clause, such that claim 4 would effectively establish at least three cleaning fluid inlet nozzles which does not appear to be supported by Applicant’s disclosure (see Applicant’s Figure 3, cleaning fluid inlet nozzle 110, drying fluid inlet nozzle 111).  
Claims 8 & 9 recite “a drying fluid distribution channel” and “a cleaning fluid distribution channel”, respectively, but aren’t these the same “separate distribution channels” of claim 1?  Claims 8 & 9 are effectively introducing new distribution channels beyond those which were introduced in claim 1.  
Claim 14 recites a distributor, and further recites the distributor is “configured to…govern a supply of drying fluid from the drying fluid storage tank independently of a supply of cleaning fluid from the cleaning fluid storage tank”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 4, cleaning fluid storage tank 5, tank 7, distributor 8, first pipe 60, second pipe 70).  Examiner did not identify support for the distributor 8 being configured to “govern a supply of drying fluid”.  The distributor appears to be responsible for the supply of cleaning fluid, but Applicant appears to describe a compressor associated with the drying fluid and closing a “suitable valve” to block the flow of drying fluid (see Applicant’s specification, pages 28-29).  Applicant must either clarify support for Examiner, or amend.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, & 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one fluid inlet and distribution device into which a cleaning fluid and a drying fluid are selectively injected from an inlet nozzle specific to each nozzle”.  Examiner considers it ambiguous as to whether the inlet nozzles are being positively claimed.  Claim 1 then further recites “the cleaning fluid inlet nozzle” in the last clause.  Additionally, claim 4 then introduces two inlet nozzles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeWitt et al. (US 5657929, “DeWitt”).
DeWitt teaches an air-liquid system for cleaning vehicle lens comprising:


For Claim 1: 
A cleaning device for spraying at least one fluid onto a surface to be cleaned of an optical sensor of an optical detection system of a motor vehicle (see Figures 1, 9-10, headlight washer means 32), the cleaning device comprising: 
at least one fluid inlet and distribution device into which a cleaning fluid and a drying fluid are selectively injected from an inlet nozzle specific to each fluid (see Figures 9-10, air inlet 182, fluid opening 184), 
wherein the inlet and distribution device includes separate distribution channels for distributing the cleaning fluid and the drying fluid respectively (see Figures 9-10, bores 188 & 200), 
wherein each of the fluids is conveyed separately between the respective inlet nozzle thereof and the respective distribution channel thereof (see Figures 9-10, air inlet 182, fluid opening 184, bores 188 & 200), 
wherein the cleaning fluid is conveyed via a sequence of elements axially offset from one another, with respect to an axial direction of the cleaning devices 
wherein the sequence of elements includes the cleaning fluid inlet nozzle and the cleaning fluid distribution channel (see Figures 9-10, fluid opening 184, bore 188).  

Examiner however, considers this to be an obvious rearrangement of parts (see MPEP 2144.04, “Rearrangement of Parts”).  Shifting the position of opening 184 (e.g. opening 184 can be angled) does not appear to materially affect the operation of the device.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify DeWitt, and more particularly for DeWitt’s opening 184 to be angled or offset from tube 185 because modification is an obvious rearrangement of parts.   

As an alternative to rearrangement of parts of DeWitt’s opening 184, Examiner further considers this to be an obvious reversal of parts (see MPEP 2144.04, “Reversal of Parts”).  DeWitt uses an air-actuated piston/plunger, and reversing the arrangement for the headlight washer 32 (e.g. reversing the fluid inputs such that liquid is fed through inlet 182 and air is fed through opening 184) so that the liquid drives the movement of the piston/plunger against the bias of the spring would be an obvious reversal still resulting in the selective actuation/extension of the spray head.  

Tube 185 of the reversed arrangement would read on the conveying tube, which has a seal in the form of O-ring 194 (see Figures 9-10, tube 185, bore 188, O-ring 194).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify DeWitt and more particularly to reverse the fluid and air inputs because said modification is an obvious reversal of parts.  


For Claim 2: 
The cleaning device as claimed in claim 1, wherein the separate distribution channels for distributing the cleaning fluid and the drying fluid respectively include distribution orifices specific to each channel (see Figures 9-10, refer to spray outlets of bores 188 & 200, such as opening 212).  

For Claim 3:
The cleaning device as claimed in claim 1, wherein the separate distribution channels are made in an inlet and distribution rod arranged in a hollow body of the inlet and distribution device (see Figures 9-10, housing 180, bores 188 & 200, piston member 190).  

For Claim 4:
The cleaning device as claimed in claim 3, wherein a first inlet nozzle opens out into a cavity formed in the hollow body and in which the rod is housed, a second inlet nozzle opening out directly into a conveying tube housed in a corresponding inlet channel formed in the rod (see Figures 9-10, air inlet 182, fluid opening 184, tube 185, annular cavity portion 186).  Air inlet 182 reads on the first inlet nozzle, and annular cavity portion 186 reads on the cavity.  Fluid opening 184 reads on the second inlet nozzle, with tube 185 reading on the conveying tube. 

For Claim 5:
The cleaning device as claimed in claim 3, wherein the inlet and distribution rod is movable between an idle position and an extended position inside the hollow body (see Figures 9-10, piston member 190).  

For Claim 6:
The cleaning device as claimed in claim 5, wherein the inlet and distribution rod is movable via the conveying of one of the fluids (see Figures 9-10, piston member 190).  

For Claim 7:
The cleaning device as claimed in claim 5, further comprising an elastic return element, wherein the elastic return element comprises a spring which is in contact with the inlet and distribution rod and elastically returns the inlet and distribution rod from the extended position to the idle position (see Figures 9-10, spring member 198).  

For Claim 8:
The cleaning device as claimed in claim 4, wherein the separate distribution channels include a drying fluid distribution channel, and the drying fluid distribution channel has a constant diameter at least in a portion in which the conveying tube is caused to move, and in that a peripheral groove is arranged in an outer wall of the conveying tube to receive a seal configured to rub against the drying fluid distribution channel in which the conveying tube is housed (refer to 112(b) rejection.  refer to claim 1 rejection regarding reversal of parts.  see Figures 9-10, tube 185, bore 188, O-ring 194).  Examiner requires clarification regarding the 112 issue.  To advance prosecution, if reversed, tube 185 would be supplied with air, and tube 185 of the reversed arrangement would read on the conveying tube, which has a seal in the form of O-ring 194

For Claim 9:
The cleaning device as claimed in claim 3, wherein the separate distribution channels include a cleaning fluid distribution channel, and wherein a finger extends inside the cleaning fluid distribution channel, the finger being offset relative to the axis of elongation of the cleaning fluid inlet nozzle (refer to 112(b) rejection.  refer to claim 1 rejection regarding rearrangement of parts.  see Figures 9-10, tube 185).  Examiner requires clarification regarding the 112 issue.  To advance prosecution, if fluid inlet 184 were rearranged, tube 185 would be offset from it.  

For Claim 10:
The cleaning device as claimed in claim 9, wherein the cleaning fluid distribution channel has portions with different diameters, the different diameters decreasing After Final Office Action of January 27, 2022from an upstream extremity of the inlet and distribution rod to a downstream extremity of the inlet and distribution rod, at least a downstream extremity of the finger being configured to extend in the portions with different diameters depending on the relative movement of the finger in relation to the rod (see Figures 9-10, tube 185, bore 188).  Bore 188 has a larger diameter at its upper end where O-ring 196 is located, with the diameter decreasing towards the lower end.  

For Claim 11:
The cleaning device as claimed in claim 10, wherein the portions with different diameters include an intermediate portion with a diameter, and wherein the diameter of the intermediate portion of the cleaning fluid distribution channel and an outer diameter of the finger of the hollow body are defined so that said finger can slide, in a sealed manner via a seal, within the intermediate portion of the cleaning fluid distribution channel and let the cleaning fluid through when the seal is within the upstream extremity (see Figures 9-10, tube 185, bore 188, O-ring 194).  

For Claim 12:
The cleaning device as claimed in claim 10, wherein the distribution rod comprises, in the vicinity of the upstream extremity thereof, a rim (see Figures 9-10, refer to rim/flange where O-ring 196 is located).  

For Claim 13:
The cleaning device as claimed in claim 12, wherein a peripheral groove is arranged in an outer wall of the rim, to receive a seal, such that the distribution rod, provided with said seal, slides in a sealed manner within the hollow body (see Figures 9-10, refer to rim/flange where O-ring 196 is located).  The rim/flange has a groove to accommodate O-ring 196.  

For Claim 16:
The cleaning device as claimed in claim 7, wherein the inlet and distribution rod is movable via the conveying of cleaning fluid, against an elastic return force provided by the elastic return element (refer to claim 1 rejection regarding reversal of parts.  see Figures 9-10, spring member 198).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718